UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-11550 Pharmos Corporation (Exact name of registrant as specified in its charter) Nevada 36-3207413 (State or other jurisdiction of incorporation or organization) (IRS Employer Id. No.) 99 Wood Avenue South, Suite 302 Iselin, NJ 08830 (Address of principal executive offices) Registrant's telephone number, including area code: (732) 452-9556 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of April 28, 2011, the Registrant had outstanding 59,732,332 shares of its $.03 par value Common Stock. PART IFINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 Part I. Financial Information Item 1 Financial Statements PHARMOS CORPORATION Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net Total assets $ $ Liabilities and Shareholders’ Equity Accounts payable $ $ Accrued expenses Total current liabilities Convertible debenture Total liabilities Shareholders’ Equity Preferred stock, $.03 par value, 1,250,000 shares authorized, none issued and outstanding - - Common stock, $.03 par value; 120,000,000 shares authorized, 59,732,332 and 59,585,273 issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Paid-in capital in excess of par Accumulated deficit (211,956,964 ) (211,353,837 ) Treasury stock, at cost, 2,838 shares (426 ) (426 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 1 PHARMOS CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, Expenses Research and development $ $ General and administrative Depreciation and amortization Total operating expenses Loss from operations (576,754 ) (462,774 ) Other (expense) income Interest income 96 Interest expense (26,469 ) (28,374 ) Other expense - (516 ) Other expense (26,373 ) (28,603 ) Net loss $
